DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8,13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (GB 639103).  Harrison discloses a tool device (Figs. 1 and 2) for expanding the end of a tube (12), the tool device comprising a power means (19,20) to produce a pulling force (page 3, col. 1, lines 36-41) with a pull rod (draw bolt; 16) having a first end (Fig. 2, draw bolt thread) connected to the power means (19,20) to allow the power means (19,20) to produce an axial motion of the pull rod (16) between an extended position and a retracted position (Fig. 2) to expand a rubber expansion sleeve element (18).  Harrison discloses a piston (17) connected to a second end of the pull rod (16), the piston (17) having a first diameter (page 3, col. 1, lines 15-17) inserted inside the tube (12), the piston (17) having a first stop face (piston side in contact with sleeve 18; Fig. 2).  Harrison discloses a die body member (2,5,9,10) assembled in a clamped configuration (page 2, col. 2, lines 113-115 and page 3, col. 1, line 1) and having a guide channel (15) through which the pull rod (16) protrudes and is axially movable, the body member (2,5,9,10) comprising a second stop face (abutment; 14) which is opposed to the first stop face (Fig. 1) and at a distance therefrom (Fig. 2 shows distance between piston 17 and abutment 14).  Harrison discloses an expansion sleeve  by the expanded expansion sleeve element (18) against the die surface (page 3, col. 1, lines 2-9).  The calibration sleeve (11,13) has a mouth portion (11) which has a fourth diameter which corresponds with a play to the outer diameter of the tube (12) and at least one expansion die portion (13) having a fifth diameter which is larger than the fourth diameter, and a shoulder (Fig. 1 shows lip between 11,13) between the mouth portion (11) and the expansion die portion (13) which is next to the mouth portion, wherein the shoulder keeps the end of the tube (12) stationary in place within the calibration sleeve (11,13).  The calibration sleeve (11,13) is mutually openable and closable as the die body (9,10) is opened and closed to enable closing during an expanding operation of the end of the tube, and for opening of the calibration sleeve to an opened position for releasing the expanded end of the tube (page 3, col. 1, lines 30-35).  Regarding claim 2, Harrison discloses a lock device (6,7,8) for locking the calibration sleeve in place for expanding.  Regarding claim 8, the die .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Michishita et al. (JP 59-33040). Harrison does not disclose that the expansion sleeve element is fixedly attached to the first stop face.  Michishita teaches an expansion sleeve (4,5,6) of rubber with first and second end (at seals 5,6) wherein the expansion sleeve and a stop face (8) are fixedly connected by a nut (9) and is fixedly connected to a machine housing (13) with a top face (14; Fig. 3). Regarding claim 12, Michishita teaches a hydraulic motor (21).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to fixedly connect the stop faces and expansion element of Harrison in a housing as taught by Michishita in order to stabilize the tooling.
s 6,7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Kamohara et al. (4,068,372).  Harrison discloses that a stop face (14) is conical but Harrison does not disclose a flat face part.  Kamohara teaches a stop face (7) which is conical and has a flat seal part (8; Fig. 5).  Regarding claim 10, Kamohara teaches an expansion sleeve (5) having a shore hardness of 65 (col. 4, line 13).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to design the stop face in Harrison to have a flat section as taught by Kamohara in order seal flat against the expansion sleeve during the expanding operation.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Schellin et al. (9,694,409).  Harrison does not disclose that the expansion sleeve element is made of polyurethane. Schellin teaches an expansion sleeve (102) made of polyurethane (col. 5, lines 12-15).  It would have been obvious to the skilled artisan prior to substitute the polyurethane expansion sleeve material as taught by Schellin for the rubber of Harrison in order to adjust a hardness of the expansion sleeve.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison in view of Ayer (7,464,578).  Harrison does not disclose that the handle has a battery and pump and electric motor.  Ayer teaches a hand tool (Fig. 1) with a handle (42) that has a battery (52), a pump (14) and a motor (18).  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to modify the handle of Harrison to include a pump and motor and as taught by Ayer in order to drive the tool with a motor as is known in the hand tool art. 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2 and 8.  The prior art of record does not disclose a lock device comprising; a latch pin which is movable between a locking position and a release position at an outer periphery of the first calibration sleeve part, the latch pin being spring-loaded by a pressure spring towards the locking position, a retaining notch at the outer periphery of the second calibration sleeve part, the retaining notch being arranged to receive and retain the latch pin in the locking position, and a double-arm release lever pivoted about a pivot point to the first calibration sleeve part, the double-arm release lever comprising a first arm part, which is in connection with the latch pin and a second arm part which is longer than the first arm part, including the limitations of base claim 1 and intervening claims 2 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725